Citation Nr: 0308793	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  98-01 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD)

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from July 1963 to November 
1972, and from January 1980 to January 1990.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
denied the claims.

The Board notes that it undertook additional development with 
respect to this case pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  This development has now been 
completed, the veteran was informed of the results of this 
development, and a response has been received from his 
accredited representative.  Accordingly, the Board will now 
address the merits of the underlying claims.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the issues adjudicated by this 
decision has been completed.

2.  The service medical records show that the veteran was 
treated for anxiety while on active duty; post-service 
medical records contain variously diagnosed psychiatric 
disorders; a recent VA psychiatric examination ruled out a 
current diagnosis of PTSD, but it contained a competent 
opinion that the veteran had a current diagnosis of a 
depressive disorder that pre-existed service but was 
aggravated therein.


CONCLUSION OF LAW

Service connection for a depressive disorder is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 1153, 5013A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the veteran was advised of the evidence 
necessary to substantiate his claims by various documents, 
including the original rating decisions, the respective 
Statements of the Case (SOCs), the multiple Supplemental 
Statements of the Case (SSOCs).  In addition, the RO sent 
correspondence to the veteran in November 2001 which informed 
him of the enactment of the VCAA, what he must show to 
prevail in his claim, what information and evidence he was 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Regarding 
the duty to assist, the Board notes that it does not appear 
the veteran has indicated the existence of any pertinent 
evidence that is not of record.  He was also accorded a VA 
medical examination in conjunction with his psychiatric claim 
in September 2002.  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159.  Moreover, for the reasons stated below, 
the Board has determined that the evidence supports a 
favorable disposition of the psychiatric disorder claim.  
Accordingly, any deficiency on the part of VA with respect to 
the VCAA has been rendered moot.


Background.  The veteran's service medical records reflect 
that he received counseling on various occasions during both 
periods of active duty.  For example, records dated in 
January 1967 note that he had felt increasingly "nervous" 
over the past several weeks.  Subsequent records from 
February 1967 note complaints of drowsiness and continued 
nervousness.  On a March 1969 Report of Medical History, he 
reported that he had experienced nervous trouble.  
Physician's summary and elaboration of all pertinent data 
noted, in part, that the veteran had nervous trouble from 
1966 to 1968 - occasional situational episodes - not 
considered disabling.  Records from May 1981 note that the 
veteran complained of work-related pressures, and same 
problems as in the past.  He subsequently participated in the 
psychology department's stress reduction clinic in August and 
September 1984.  Records from September 1986 note, among 
other things, complaints of nervousness.  Subsequent records 
from October 1986 include assessments of anxiety disorder, 
while aboard the U.S.S. LaSalle.  Nevertheless, the veteran's 
psychiatric condition was clinically evaluated as normal on 
his November 1989 retirement examination.  Further, the 
veteran reported at the time of this examination that he had 
not experienced nervous trouble of any sort.  However, on a 
subsequent statement dated in December 1989, one month prior 
to his separation from service, he indicated that he had 
experienced nervous trouble.

The veteran's service records also reflect that he served 
aboard the U.S.S. Repose in the Republic of Vietnam while on 
active duty.  In addition, it is noted that his DD Form 214 
for the April 1986 to January 1990 period stated that his 
primary specialty was that of wardroom/galley supervisor (2 
years, 4 months).

An April 1995 PTSD Clinical Team - Intake Assessment form 
notes that the veteran was referred by the mental health 
clinic for assessment of PTSD related complaints.  He 
reported that his primary stressor was serving aboard the 
hospital ship Repose off the shores of Vietnam.  Although he 
reported that his primary duties were food service, every 
other day he was sent out on deck to remove stretchers of 
wounded from incoming choppers.  Further, it was noted that a 
primary trauma was when a high school buddy was flown in who 
was severely wounded and died.  Axis I impression was PTSD, 
chronic, delayed onset with significant impact on social and 
vocational function.

Various VA outpatient treatment records note treatment for 
PTSD in 1996 and 1997.

Lay statements from the veteran's sisters, dated in February 
1997, report, in essence, that the veteran started having 
emotional/psychological problems after serving aboard the 
U.S.S. Repose in the mid-1960s.

At a May 1997 VA PTSD examination, the veteran reported that 
he worked aboard the LaSalle while stationed near Vietnam, 
and that while he was there he often brought in the injured 
or dead bodies aboard stretchers.  The wounded included 
several of his friends, and he described the severity of some 
of the injuries he observed.  In addition, he reported that 
he was involved in caring for the injured after the Stark 
incident in the Persian Gulf in 1986 or 1987, and that this 
was a similar experience for him.  Diagnoses following 
examination included PTSD, combat-related, chronic, mild to 
moderate.

A VA Social and Industrial Survey conducted in June 1997, 
reflects that the veteran reported, in part, that he was a 
cook in the Navy, but that he would be detailed as a 
stretcher bearer helping the wounded and dead aboard ship in 
1967, 1985, and 1986.  Impressions following evaluation of 
the veteran was that he appeared to be sincere when sharing 
events that led up to his PTSD.  

Records received from the Social Security Administration 
(SSA) in December 1997, reflect that the veteran was found to 
be disabled with a primary diagnosis of affective disorders, 
and a secondary diagnosis of anxiety related disorders.  

A March 1998 statement from the Department of the Navy 
reported that there were no documents to support the 
veteran's claim.  However, it was also stated that, in the 
veteran's defense, it was standard practice that Supply 
Personnel and Food Service Personnel act as stretcher bearers 
during General Quarters.

VA medical records dated in April 1999 note that the veteran 
had been treated by the PTSD clinical team since April 1995, 
and reiterated his contentions that he would be detailed to 
serve as a stretcher bearer while stationed aboard ship near 
Vietnam.  Axis I impression was PTSD, chronic, with severe 
impact on social and vocational function.

VA medical records continue to indicate treatment for 
psychiatric problems through at least 2001.

The veteran underwent a VA mental disorders examination in 
September 2002 in conjunction with this case, at which the 
examiner noted that the claims folder had been reviewed.  
Following examination of the veteran, the examiner diagnosed 
depressive disorder, not otherwise specified.  Further, the 
examiner opined that it was as likely as not that the 
veteran's depressive disorder was exacerbated by his service 
experience.  (Emphasis added).  The examiner specifically 
stated that it was not caused by his service experience.  
Rather, the veteran had coping difficulties which began in 
childhood as documented in the service medical records, as 
well as documented difficulty in coping with the stressors of 
life including personal situations which were unrelated to 
the service.  However, the examiner stated that the veteran 
did have a traumatic experienced during service in helping to 
recover bodies, although he did have difficulties prior to 
this.  The examiner also stated that this incident did 
exacerbate the veteran's psychiatric difficulties.  Moreover, 
the examiner opined that the veteran could not currently cope 
with work demands and control his impulses when he was angry 
around other co-workers or employers.  The examiner further 
opined that it was unlikely the veteran could obtain and 
maintain employment given his chronic coping difficulties and 
depression.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary 
flare-ups will not be considered to be an increase in 
severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  64 Fed. Reg. 32,807-32,808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) effective March 7, 1997, the 
date of the Court's decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen, 10 Vet. App. at 141.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

It is noted that provisions of 38 C.F.R. 3.304(f) used to 
require that there be a "clear diagnosis" of PTSD.  A 
"clear diagnosis" of PTSD was, at a minimum, an unequivocal 
one.  Cohen at 139.  However, as indicated above, this 
regulation was amended in June 1999.  These amendment, in 
part, eliminated the requirement of a "clear diagnosis." 61 
Fed. Reg. 32,807-32,808.  In the instant case, the Board 
finds that the amendments to 38 C.F.R. 3.304(f) were to 
conform the regulation to the Court's holding in Cohen, 
supra, and that elimination of the requirement of a "clear 
diagnosis," lessened the burden on the veteran.  Therefore, 
the Board concludes that the veteran will not be prejudiced 
by the Board's adjudication of his claim under the revised 
criteria of 38 C.F.R. 3.304(f).
Analysis.  In the instant case, the Board finds that the 
evidence tends to support the veteran's claim of service 
connection for an acquired psychiatric disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The Board notes that the medical evidence clearly shows that 
the veteran has a current psychiatric disorder.  Although the 
medical treatment records reflect findings of PTSD on various 
occasions, the September 2002 VA examiner diagnosed the 
condition as a depressive disorder.  Since this conclusion 
was based upon both an examination of the veteran, as well as 
a review of his claims folder, and was conducted for the 
purpose of determining the current nature of the disability, 
the Board finds that it is entitled to the most weight on 
this issue.  As such, the preponderance of the medical 
evidence indicates that the current psychiatric disorder is a 
depressive disorder.

As detailed above, the veteran's service medical records 
reflect that he received counseling on various occasions 
during both periods of active duty.  Further, the September 
2002 VA examiner concluded that, while the veteran's current 
psychiatric disorder was not caused by his military service, 
it was exacerbated by his service.  In particular, the 
veteran's account of having served as a stretcher bearer of 
casualties while stationed aboard ship during Vietnam.  The 
veteran's service records confirm that he was stationed 
aboard a ship in Vietnam.  However, there is no evidence 
which explicitly confirms his account, and the March 1998 
statement from the Department of the Navy specifically stated 
that there were no documents to support his claim.  
Nevertheless, this statement also related that it was 
standard practice that Supply Personnel and Food Service 
Personnel act as stretcher bearers during General Quarters.  
The Board also notes that the lay statements from the 
veteran's sisters reflect that he started having 
emotional/psychiatric problems after his first period of 
active duty.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.

Resolving the benefit of the doubt in favor of the veteran, 
the Board accepts as true his account of having duty as a 
stretcher bearer while aboard ship during active service.  
The Board further finds that the September 2002 VA examiner 
examination contains a competent opinion that the veteran's 
current psychiatric disability, a depressive disorder, pre-
existed but was exacerbated or aggravated by such duty during 
active service.  Consequently, service connection for a 
depressive disorder is warranted.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; Hunt, supra.


ORDER

Entitlement to service connection for a depressive disorder 
is granted.


REMAND

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

With respect to the veteran's TDIU claim, the Board notes 
that he is service-connected a low back disorder, migraine 
headaches, degenerative arthritis of the cervical/thoracic 
spine, disabilities of both shoulders, hemorrhoids, and 
bilateral hearing loss.  Additionally, for the reasons stated 
above, the Board has determined that he is entitled to a 
grant of service connection for a depressive disorder.  
Moreover, as already stated, the SSA awarded the veteran 
disability benefits due to his psychiatric problems.  
Similarly, the September 2002 VA examiner indicated that the 
veteran was currently unemployable due to his psychiatric 
problems.  However, a disability rating has not been assigned 
for the veteran's psychiatric disorder, and the Board does 
not have the authority assign such a rating in the instant 
case; the RO must assign the initial rating for this 
disability.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998) (The issue of whether there is a connection between the 
veteran's service and the disability is a separate issue from 
the degree of the disability.).  

Inasmuch as the record reflects that the veteran's 
psychiatric disorder impacts his employability, the Board 
finds that the TDIU claim is inextricably intertwined with 
the assignment of the initial rating for this disability.  
Therefore, a remand is necessary for the RO to readjudicate 
the TDIU claim after it has assigned the initial rating for 
the psychiatric disorder.

For the reasons stated above, this case is REMANDED for the 
following:

After assigning an initial rating for the 
veteran's service-connected psychiatric 
disorder, the RO should readjudicate the 
issue of entitlement to a TDIU.  The RO's 
decision should reflect consideration of 
the impact the veteran's service-
connected disabilities have on his 
employability, especially his psychiatric 
disorder.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC and an opportunity to respond.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



